DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2, 6-7, 9-10, 12-13, 14-15, 19, 23, 25-26, and 33-34 are examined below. Claims 3-5, 8, 11, 16-18, 20-22, 24, 27-32, 38-40, and 42-50 are cancelled. Claims 36-37 and 41 are withdrawn from consideration.

Election/Restrictions
Applicant's election with traverse of Group I (claims 1, 2, 6, 7, 9, 10, 12 and 13) in the reply filed on 02/15/2022 is acknowledged. The traversal is on the grounds that (1) Applicant disagrees with the undersigned’s assertion that the common technical feature of Groups I and II is not novel in view of Suo (Suo, Liumin, et al. "“Water-in-salt” electrolyte enables high-voltage aqueous lithium-ion chemistries." Science 350.6263 (2015): 938-943.) and (2) Applicant alleges that a “clear case” of lacking unity was not presented and (3) that a search of Groups I and II would not impose a serious burden upon the Examiner. Applicant’s traversal arguments are not found persuasive for at least the reasons given below. 
With respect to the first grounds of traversal, Applicant simply disagreed with the undersigned assertion that Suo anticipates the common technical feature of Groups I and II. Applicant did not provide substantive reasons for the disagreement. For instance, Applicant failed 
With respect to the second grounds of traversal, Applicant points to MPEP 1850, which instructs that, “rigid rules cannot be given and each case should be considered on its merits, the benefit of any doubt being given to the applicant. However, the undersigned is of the opinion that the common matter between Groups I and II is well known and clearly lacks novelty in view of Suo. Accordingly, the instant application does not fall “between [the] two extremes” described in MPEP 1850 where “doubt [should be] given to the applicant.” Thus, the argument is found unpersuasive.
With respect to the third grounds of traversal, Applicant argues that a search of Groups I and II would not impose a serious burden upon the Examiner. The undersigned notes that “serious burden” is a consideration of restriction in U.S. applications filed under 35 U.S.C. 111(a). Restriction practice for national stage applications filed under 35 U.S.C. 371 is evaluated by Unity of Invention under Rule 13. The “serious burden” requirement is not a consideration under Unity of Invention restriction practice. Thus, the point is moot and is found unpersuasive.
The requirement is still deemed proper and is therefore made FINAL.
The Examiner notes that the non-elected group (Group II, method claims) may be eligible for rejoinder if the product claims are found allowable. See §6 of the restriction requirement.

Specification
Specification, [0013] & [0108] recite “…an electrolyte interphase layer, wherein the electrolyte interface layer covers…” (emphasis added). The use of the term “interface” appears to be a typo that should be corrected to, “interphase.” Appropriate correction is required. 

Claim Objections
Claim 1 recites, “…an electrolyte interphase layer, wherein the electrolyte interface layer covers…” (emphasis added). The use of the term “interface” appears to be a typo that should be corrected to, “interphase.” Appropriate correction is required. 

Claim Interpretation
The claim term, “cover” is interpreted as meaning direct and/or indirect coverage. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 6-7, 9-10, 12-13, 14-15, 19, 23, 25-26, and 33-34 (all claims examined) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “[a] composition comprising… an aqueous electrolyte.” Claim 14 also recites, “[a]n electrochemical cell comprising… an aqueous electrolyte.”
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification (MPEP 2111). Applicant may be their own 
“The term “aqueous electrolyte” as used herein, refers to an electrolyte composition that contains water as the only solvent.” (Instant Specification, emphasis added, [0092])

Specifically, the claim scope disavows the inclusion of other solvents. However, this special definition does not appear to be consistent with some of the examples given in the specification. For example, at [0169] in Example 2, 5% of dimethyl carbonate was added to the aqueous mixture. Although the specification states that the DMC is boiled off. Only “[m]ost of the DMC [was] evaporated” ([0169]) and “trace residual DMC” remains ([0170]). Dimethyl carbonate is a solvent that is commonly used in non-aqueous batteries. Accordingly, the undersigned is of the opinion that DMC is a solvent. It’s unclear how this example is within the requirements of the special definition as the definition requires that water is the only solvent.
In addition, the present claims allow for a fluoride additive such as 1,1,2,2,-tetrafluoroethyl-2',2',2'-trifluoroethyl ether. It’s unclear how this addition does not qualify as a “solvent.” In sum, it’s unclear what the metes and bounds of the term, “solvent” are as it appears in the special definition for the term, “aqueous electrolyte.”
	Claims 1 and 14 are rejected as being indefinite because the special definition provided in the specification for the term, “aqueous electrolyte” is unclear in view of the reading of the specification. The dependent claims thereon are similarly rejected by virtue of their dependency upon the rejected base claims.
	Due to the indefiniteness of the claim term, the term is being interpreted in the broadest reasonable interpretation, i.e., a solvent-solute mixture where the solvent comprises water in significant (non-trace) amounts.

Claim 10 recites, “wherein the electrolyte interphase layer covers between about 40% and about 100% of surface area of the anode.” Applicant is reminded that the primary purpose of the definiteness requirement for claim language under 35 U.S.C. §112(b) is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent. See MPEP 2173. 
In this case, it is unclear how the skilled person would measure the electrolyte interphase layer surface area coverage of the anode as required by claim 10. Moreover, (1) the specification does not provide instructions to the skilled person for making such a measurement, and (2) the undersigned is unaware of any standardized method or general method that would enable the skilled person to be informed of the boundaries of what constitutes infringement. 
In addition, the electrolyte interphase is formed during the initial charging of the battery cell, and thus can only be formed in a fully assembled battery cell. From FIGS. 19-20 of the instant specification it appears that the edges of the layers of the battery cell may be found by transmission electron microscopy (“TEM”), and the surface area coverage of only the edges may be determined using this method. However, the scope of the claim does not limit the measurement to the edges of the layers, but the entirety of the surface area of the anode. 
For at least these reasons, the scope of claim 10 is unclear. The undersigned recommends that Applicant (1) cancel the claim, or (2) provide a clear explanation of how the skilled person would make such a measurement by way of a Rule §132 affidavit (preferred) or by attorney argument. Without cancellation of the claim, it must be made clear in the prosecution history of is informed of the boundaries of what constitutes infringement of the patent.
For the purposes of examination, the claim is interpreted as meaning that the claimed electrolyte interphase layer at least partially covers the anode.
Claim 23 recites, “wherein the electrolyte interphase layer comprises between about 0.05% and about 20% mass.” Firstly, the phrasing of, “the electrolyte interphase layer comprises… mass” is unclear because the term, “comprises” appears to be a typographical error. It appears the intention is to claim to the relative weight of the electrolyte interphase relative to the total mass of the cell.
Secondly, claim 23 is indefinite for substantially the same reasons as identified in claim 10 immediately above. In short, it is unclear how the skilled person would make this measurement and thus the public cannot reasonably be informed of the boundaries of what constitutes infringement of the patent. 
The undersigned makes the same recommendations as outlined above in relation to claim 10 as applicable to claim 23. Without cancellation of the claim, it must be made clear in the prosecution history of this application how to make the measurement such that the public is informed of the boundaries of what constitutes infringement of the patent.
For the purposes of examination, the claim is interpreted as meaning that the claimed electrolyte interphase layer at least partially covers the anode. The undersigned is of the opinion that claim interpretation is consistent with the scope of the claim because 0.05 wt. % is not considered as being a substantial mass of the battery cell as a whole, and the upper boundary of 20 wt. % would be considered very substantial. In this way, it appears the claimed range would more likely than not would be met in the case where any electrolyte interphase layer is present. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-2, 6, 7, 9, 10, 12-13, 14-15, 19, 23, and 25-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang (US20180254524A1) as evidenced by Suo (Suo, Liumin, et al. "“Water-in-salt” electrolyte enables high-voltage aqueous lithium-ion chemistries." Science 350.6263 (2015): 938-943).
It is noted that Zhang is relied upon as 102(a)(2) art for the U.S. filing date of 05/18/2017, which predates the earliest effective filing date of the instant application of 08/25/2017. 
Regarding claim 1, Zhang discloses a composition (electrochemical device, Abstract) comprising:
(a) an anode (anode 140, FIG. 4; [0136])
(b) an aqueous electrolyte (Example 9, Aqueous Electrolytes with Bridge Solvents; “Water based electrolytes…” ([0184])); and
see explanation below). 
Regarding the claimed, “electrolyte interphase layer,” the undersigned is of the opinion that the claimed electrolyte interphase layer is equivalent to the solid electrolyte interphase (“SEI”) described by Suo. Suo describes that such interphases form as a result of the decomposition during the initial charging process (pg. 1, col. 2). Suo also describes a “water-in-salt” electrolyte obtained by dissolving lithium bis(trifluoromethane sulfonyl)imide (“LiTFSI”). Zhang similarly discloses that the active salt in the electrolyte is a LiTFSI, or one of a closely related sulfonyl imide ([0009]). Zhang describes that, “[i]n any or all of the above embodiments, at least 90% of molecules of the solvent may be associated with cations of the active salt” ([0008]), which is consistent with the “water-in-salt” description of Suo. 
	Accordingly, it is the undersigned’s opinion that the electrolyte interphase layer would inherently be present in the claimed manner in the electrochemical device of Zhang where an aqueous electrolyte is used, based on the understanding of the state of the art provided by Suo. Thus, Zhang anticipates claim 1.
A multiple reference rejection under 35 U.S.C. §102 has been held to be proper when the extra reference(s) are cited to show that a characteristic not disclosed in the reference is inherent (MPEP 2131.01). 
Regarding claim 14, Zhang discloses an electrochemical cell (electrochemical device, Abstract) comprising:
(a) an anode (anode 140, FIG. 4; [0136]);
(b) a cathode (cathode 120, FIG. 4; [0136]);

(d) an aqueous electrolyte (“[i]n one embodiment… (ii) the solvent is H2O;” ([0016]); Example 9, Aqueous Electrolytes with Bridge Solvents; “Water based electrolytes…” ([0184])); 
wherein the electrolyte interphase layer covers the anode and separates it from the aqueous electrolyte (see explanation below). 
Regarding the electrolyte interphase layer, for the same reasons provided above in relation to claim 1, it is the undersigned’s opinion that the electrolyte interphase layer would inherently be present in the claimed manner in the electrochemical cell of Zhang where an aqueous electrolyte is used, based on the understanding of the state of the art provided by Suo. Thus, Zhang anticipates claim 14.
A multiple reference rejection under 35 U.S.C. §102 has been held to be proper when the extra reference(s) are cited to show that a characteristic not disclosed in the reference is inherent (MPEP 2131.01). 
Regarding claims 2 and 15, Zhang teaches the composition of claim 1 and the electrochemical cell of claim 14 as described above. Zhang also teaches wherein the anode comprises lithium metal (“[i]n one embodiment of the battery, (i) the anode is lithium metal” ([0014])), graphite (“[c]ertain embodiments of the disclosed LSEs are stable in electrochemical cells with alkali metal, alkaline earth metal, or carbon-based (e.g., graphite) anodes and various cathode materials.” (emphasis added, [0062])), silicon, or combinations thereof. 
Regarding claims 6 and 19, Zhang teaches the composition of claim 1 and the electrochemical cell of claim 14 as described above. As noted above, the claimed electrolyte 
Additionally, Zhang teaches fluoroalkyl ethers as diluents that would perform the same function ([0010]). For instance, in an example, Zhang teaches, “[t]he dilute electrolyte also produced a more stable SEI layer” ([0168]). In another example, Zhang teaches, “However, dilution of an appropriate amount of PC-TTE [i.e., propylene carbonate and a fluoroalkyl compound] improves the reduction stability and oxidation stability, probably due to the formation of an enhanced SEI layer on the working electrode (FIG. 34B)” ([0187]). In this aspect, given that the same structure is taught by Zhang and the formation of a decomposition product of the fluoroalkyl ether would be spontaneous during the initial charging of the battery cell, Zhang more likely than not teaches fluoroalkyl ethers that form a decomposition product present in the electrolyte interphase layer.
Regarding claim 7, Zhang teaches the composition of claim 6 as described above. Furthermore, as described above in relation to claim 6, Zhang teaches wherein the at least one fluoride additive comprises an organic fluorinated hydrocarbon (i.e., the fluoroalkyl ethers described) or an inorganic fluoride (i.e., the sulfonylimide salts).
Regarding claim 9
Regarding claim 10, Zhang teaches the composition of claim 1 as described above. Zhang does not explicitly teach wherein the electrolyte interphase layer covers between about 40% and about 100% of surface area of the anode.
As noted above, the claim is unclear and is broadly interpreted as meaning that the claimed electrolyte interphase layer at least partially covers the anode. Zhang teaches this limitation ([0062], [0116]).
Regarding claim 23, Zhang teaches the electrochemical cell of claim 19 as described above. Zhang does not explicitly teach wherein the electrolyte interphase layer comprises between about 0.05% and about 20% mass. 
As noted above, the claim is unclear and is broadly interpreted as meaning that the claimed electrolyte interphase layer at least partially covers the anode. Zhang teaches this limitation ([0062], [0116]).
Additionally, as noted above in the §112(b) rejections, assuming arguendo that the mass of the electrolyte interphase layer could be directly measured, the claim scope appears to cover such a broad range that any electrochemical cell having the claimed interphase layer would more likely than not inherently meet this limitation.
Regarding claims 12, 13, 25 and 26. 
Claims 1-2, 6, 10, 12-13, 14-15, 19, 23, and 25-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takami (US20180277885A1) as evidenced by Suo (see citation above).
It is noted that Takami is relied upon as 102(a)(2) prior art as of 03/21/2017 (JP Application No. 2017-054571), which predates the earliest effective filing date of the instant application of 08/25/2017.
Regarding claim 1, Takami discloses a composition (a secondary battery, Abstract, [0018]) comprising:
(a) an anode (at least one of the first electrolyte ([0031]) or second electrolyte ([0042]); “[t]he second electrolyte is held at least in the negative electrode.” (emphasis added, [0042]); [0018]);
	(b) an aqueous electrolyte (“[t]he second electrolyte is held at least in the negative electrode. The second electrolyte contains a bis(fluorosulfonyl)imide salt and an aqueous solvent. The second electrolyte is an aqueous electrolyte.” ([0042])); and
	 (c) an electrolyte interphase layer, wherein the electrolyte interface layer covers (see claim interpretation section above) the anode and separates it from the aqueous electrolyte (see explanation given below). 
Regarding the claimed, “electrolyte interphase layer,” the undersigned is of the opinion that the claimed electrolyte interphase layer is equivalent to the solid electrolyte interphase (“SEI”) described by Suo. Suo describes that such interphases form as a result of the decomposition during the initial charging process (pg. 1, col. 2). Suo also describes a “water-in-salt” electrolyte obtained by dissolving lithium bis(trifluoromethane sulfonyl)imide (“LiTFSI”). Takami similarly discloses that the active salt in the electrolyte is a LiTFSI ([0042]). Takami describes that, “[s]ince the 
	Accordingly, it is the undersigned’s opinion that the electrolyte interphase layer would inherently be present in the claimed manner in the secondary battery of Takami, based on the understanding of the state of the art provided by Suo. Thus, Takami anticipates claim 1.
	It is noted that both of the first electrolyte ([0031]) and the second electrolyte ([0042]) as disclosed by Takami meets the claim limitation of “cover[ing] the anode…” To advance prosecution, and to purposefully exclude the first electrolyte of Takami, applicant should include language to specify that the coverage is direct, i.e., “…an electrolyte interphase layer, wherein the electrolyte interface [sic] layer directly covers the anode…”
Regarding claim 14, Takami discloses an electrochemical cell (a secondary battery, Abstract, [0018]) comprising:
(a) an anode (at least one of the first electrolyte ([0031]) or second electrolyte ([0042]); “[t]he second electrolyte is held at least in the negative electrode.” (emphasis added, [0042]); [0018]);
	(b) a cathode (positive electrode, [0018]);
	(c) an electrolyte interphase layer (see explanation below); and
	(d) an aqueous electrolyte (“[t]he second electrolyte is held at least in the negative electrode. The second electrolyte contains a bis(fluorosulfonyl)imide salt and an aqueous solvent. The second electrolyte is an aqueous electrolyte.” ([0042]));
wherein the electrolyte interphase layer covers (see claim interpretation section above)  the anode and separates it from the aqueous electrolyte (see explanation below). 

A multiple reference rejection under 35 U.S.C. §102 has been held to be proper when the extra reference(s) are cited to show that a characteristic not disclosed in the reference is inherent (MPEP 2131.01). 
	It is noted that both of the first electrolyte ([0031]) and the second electrolyte ([0042]) as disclosed by Takami meets the claim limitation of “cover[ing] the anode…” To advance prosecution, and to purposefully exclude the first electrolyte of Takami, applicant should include language to specify that the coverage is direct, i.e., “…an electrolyte interphase layer, wherein the electrolyte interface [sic] layer directly covers the anode…”
Regarding claims 2 and 15, Takami teaches the composition of claim 1 and the electrochemical cell of claim 14 as described above. Takami also teaches wherein the anode comprises lithium metal, graphite, silicon, or combinations thereof (“[e]xamples of the negative electrode active material include a lithium alloy, a carbon material…” ([0059]); see also [0003]). 
Regarding claims 6 and 19, 
Regarding claim 10, Takami teaches the composition of claim 1 as described above. Takami does not explicitly teach wherein the electrolyte interphase layer covers between about 40% and about 100% of surface area of the anode.
As noted above, the claim is unclear and is broadly interpreted as meaning that the claimed electrolyte interphase layer at least partially covers the anode. Takami teaches this limitation as described above in relation to the understanding of the subject matter as evidenced by Suo.
Regarding claim 23, Takami teaches the electrochemical cell of claim 19 as described above. Takami does not explicitly teach wherein the electrolyte interphase layer comprises between about 0.05% and about 20% mass.
As noted above, the claim is unclear and is broadly interpreted as meaning that the claimed electrolyte interphase layer at least partially covers the anode. Takami teaches this limitation as described above in relation to the understanding of the subject matter as evidenced by Suo.
Additionally, as noted above in the §112(b) rejections, assuming arguendo that the mass of the electrolyte interphase layer could be directly measured, the claim scope appears to cover such a broad range that any electrochemical cell having the claimed interphase layer would more likely than not inherently meet this limitation.
Regarding claims 12, 13, 25 and 26, Takami teaches the composition of claim 1 and the electrochemical cell of claim 14 as described above. Takami also teaches wherein the electrolyte interphase layer further comprises a lithium salt (claims 12 and 25) and wherein the lithium salt comprises LiN(SO2CF3)2 (claims 13 and 26) (“[t]he second electrolyte contains a bis(fluorosulfonyl)imide salt and an aqueous solvent.” (emphasis added, [0042])).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Takami (US20180277885A1), as evidenced by Suo (see citation above), and in view of Zhang (US20180254524A1). 
Regarding claims 7 and 9, Takami teaches the composition of claim 6 as described above.
Takami does not teach wherein the at least one fluoride additive comprises an organic fluorinated hydrocarbon.
However, Zhang teaches the deficient limitation. Zhang relates to superconcentrated electrolytes for electrochemical devices (Abstract), including aqueous electrolytes ([0116]) and is thus analogous art. 
Zhang teaches wherein the at least one fluoride additive comprises an organic fluorinated hydrocarbon (“[i]n any or all of the above embodiments, the diluent may comprise a fluoroalkyl ether…In some embodiments, the diluent comprises… 1,1,2,2,-tetrafluoroethyl-2,2,2-trifluoroethyl ether (TFTFE)” ([0010])).
Thus, it would have been obvious before the effective filing date of the claimed invention to have modified the composition (i.e., secondary battery) of claim 6 as taught by Takami to include an organic fluorinated hydrocarbon (claim 7) by including a fluoroalkyl ether diluent. It would also have been obvious to have selected from the species of fluoroalkyl ethers taught by Zhang to arrive at the claimed invention where the organic fluorinated hydrocarbon is 1,1,2,2,-tetrafluoroethyl-2',2',2'-trifluoroethyl ether (TFTFE) (claim 9). 
The skilled person would have been motivated to make these modifications in order to produce an enhanced more stable electrolyte interphase (i.e., SEI) because Zhang teaches such improvements for secondary batteries incorporating such fluoroalkyl ethers ([0187]), ([0168]).
Claims 33, 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US20180254524A1), as evidenced by Suo (see citation above), and in view of Yushin (US20150318530A1).
Regarding claim 33, Zhang teaches the electrochemical cell of claim 14 as described above.
Zhang also teaches, wherein the anode comprises lithium (“[i]n one embodiment of the battery, (i) the anode is lithium metal” ([0014])), the cathode comprises LiMn204 (“[e]xemplary cathodes for lithium batteries include,… LiMn2O4 (LMO)” ([0139])), and the aqueous electrolyte comprises LiN(SO2CF3)2 (“[i]n some embodiments, the active salt comprises… lithium bis(trifluoromethylsulfonyl)imide” ([0009])). 
Zhang does not disclose where the aqueous electrolyte comprises LiOSO2CF3 (addressed below). 
Regarding claim 34, Zhang teaches the electrochemical cell of claim 14 as described above. Zhang also teaches wherein the anode comprises graphite (“[c]ertain embodiments of the disclosed LSEs are stable in electrochemical cells with alkali metal, alkaline earth metal, or carbon-based (e.g., graphite) anodes and various cathode materials.” (emphasis added, [0062])), the cathode comprises LiVPO4F (“[e]xemplary cathodes for lithium batteries include,…LiVPO4F” ([0139])), and the aqueous electrolyte comprises LiN(SO2CF3)2 (“[i]n some embodiments, the active salt comprises… lithium bis(trifluoromethylsulfonyl)imide” ([0009])).
Zhang does not disclose where the aqueous electrolyte comprises LiOSO2CF3 (addressed below). 
Regarding claim 35, Zhang teaches the electrochemical cell of claim 14 as described above. Zhang also teaches wherein the anode comprises lithium (“[i]n one embodiment of the 4F” ([0139])), and the aqueous electrolyte comprises LiN(SO2CF3)2 (“[i]n some embodiments, the active salt comprises… lithium bis(trifluoromethylsulfonyl)imide” ([0009])) and LiOSO2CF3. 
Zhang does not disclose where the aqueous electrolyte comprises LiOSO2CF3 (addressed below).
Regarding all of claims 33, 34 and 35, Zhang is deficient in teaching the aqueous electrolyte comprises LiOSO2CF3. 
Yushin teaches the deficient limitation. Yushin relates to aqueous electrochemical storage systems (title) and is thus analogous art. 
Yushin teaches LiOSO2CF3 as a suitable electrolyte salt (FIG. 3A, col. 3, line 1; [0066]).
It has been held that the selection of a known material based on its suitability for its intended use is prima facie evidence of obviousness. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988). See also MPEP 2144.07.
Thus, it would have been obvious before the effective filing date of the claimed invention to have incorporated the LiOSO2CF3 salt into the electrochemical cell of claims 33, 34, and 35 as taught by Zhang because Yushin teaches the LiOSO2CF3 salt’s suitability as an electrolyte salt. 
Claims 33 is rejected under 35 U.S.C. 103 as being unpatentable over Takami (US20180277885A1), as evidenced by Suo (see citation above), and in view of Yushin (US20150318530A1).
Regarding claim 33, Takami teaches the electrochemical cell of claim 14 as described above.
Takami also teaches wherein the anode comprises lithium (“[e]xamples of the negative electrode active material include a lithium alloy” ([0059])), the cathode comprises LiMn204 ([0165]), and the aqueous electrolyte comprises LiN(SO2CF3)2 (“[t]he second electrolyte contains a bis(fluorosulfonyl)imide salt and an aqueous solvent.” ([0042])).
Takami does not teach where the aqueous electrolyte comprises LiOSO2CF3.
Yushin teaches the deficient limitation. Yushin relates to aqueous electrochemical storage systems (title) and is thus analogous art. 
Yushin teaches LiOSO2CF3 as a suitable electrolyte salt (FIG. 3A, col. 3, line 1; [0066]).
It has been held that the selection of a known material based on its suitability for its intended use is prima facie evidence of obviousness. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988). See also MPEP 2144.07.
Thus, it would have been obvious before the effective filing date of the claimed invention to have incorporated the LiOSO2CF3 salt into the electrochemical cell of claims 33, 34, and 35 as taught by Zhang because Yushin teaches LiOSO2CF3 salt’s suitability as an electrolyte salt. 
Claims 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Takami (US20180277885A1), as evidenced by Suo (see citation above), and in view of Yushin (US20150318530A1) and Zhang (US20180254524A1).
Regarding claim 34, Takami teaches the electrochemical cell of claim 14 as described above.

Takami does not teach where the cathode comprises LiVPO4F or where the aqueous electrolyte comprises LiOSO2CF3 (addressed below). 
Regarding claim 35, Takami teaches the electrochemical cell of claim 14 as described above.
Takami also teaches wherein the anode comprises lithium (“[e]xamples of the negative electrode active material include a lithium alloy” ([0059])), and the aqueous electrolyte comprises LiN(SO2CF3)2 (“[t]he second electrolyte contains a bis(fluorosulfonyl)imide salt and an aqueous solvent.” ([0042])).
Takami does not teach where the cathode comprises LiVPO4F or where the aqueous electrolyte comprises LiOSO2CF3 (addressed below). 
Regarding both claims 34 and 35, Takami is deficient in teaching where the cathode comprises LiVPO4F or where the aqueous electrolyte comprises LiOSO2CF3 (addressed below).
Zhang and Yushin teach the deficient limitations. Zhang relates to superconcentrated electrolytes for electrochemical devices (Abstract), including aqueous electrolytes ([0116]) and is thus analogous art. Yushin relates to aqueous electrochemical storage systems (title) and is thus analogous art.
Zhang teaches LiVPO4F as a suitable cathode material (“[e]xemplary cathodes for lithium batteries include,…LiVPO4F” ([0139])).
Yushin teaches LiOSO2CF3 as a suitable electrolyte salt (FIG. 3A, col. 3, line 1; [0066]).
prima facie evidence of obviousness. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988). See also MPEP 2144.07.
Thus, it would have been obvious before the effective filing date of the claimed invention to have incorporated the LiOSO2CF3 salt and LiVPO4F cathode material into the electrochemical cell of claims 34 and 35 as taught by Takami because (1) Yushin teaches the LiOSO2CF3 salt’s suitability as an electrolyte salt and (2) Zhang teaches the suitability of LiVPO4F as a cathode material.

Further Notes
Suo is applied as evidence in the above rejections. It is noted that Suo also anticipates independent claims 1 and 14 and numerous of the dependent claims. Nonetheless, Suo appears to be merely cumulative prior art in view of the closer prior art primary references of Zhang and Takami as applied above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON AARON BARTON whose telephone number is (571)270-3551. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON BARTON/Examiner, Art Unit 1721

/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721